DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 1/26/2021 is acknowledged. Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 includes the limitation(s): “…wherein the mid-perforation separation distance is determined according to the following relationships 
S1 < R+(Z/2); and S1 < 2R, 

S1 < (H/2)+(Z/2); S1 < H; and R>(H/2), 
where S1 is the mid-perforation separation distance; 
R is a fracture half-length of a fully developed fracture formed in the target formation as a result of the first fracturing treatment; 
H is a height of the fully developed fracture in the target formation as a result of the first fracturing treatment; and Z is a length of the perforated interval of the primary formation.” 
It is unclear how the mid-perforation separation distance is determined based on the results of the fracturing operation. Claim 3 requires knowledge of S1 and S2 prior to the fracturing operation while also requiring S1 and S2 to be based on the fracturing operation. 
The perforations must be present before the fracturing treatments, and claim 1 from which claim 3 depends, requires the first and second fracturing treatments occur simultaneously. Claim 3 requires the perforation spacing to be based on the results of the fracturing treatment, however, the perforations must be present prior to the fracturing operation for the fracturing treatment to occur. 
Claim 9 includes similar limitations and is similarly rejected. 
Claim 6 includes the limitation(s): “... wherein the neutralizing additive is selected from a group consisting of … soda ash, and sodium carbonate.” It is unclear what the limitation “soda ash” refers to, as soda ash is typically used as another name for sodium carbonate. 

Claims 10-11 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 is/are, as best understood, rejected under 35 U.S.C. 102(a)(2) as being anticipated by El Rabaa (US 5018578).

Regarding claim 1, El Rabaa teaches:

perforating (El Rabaa 18) an interval of a target formation (El Rabaa near II); 
	determining a mid-perforation separation distance (El Rabaa 5:2-8, near 10/12) extending from a center (El Rabaa near 10) of the target formation perforated interval to a center (El Rabaa near 12) of a perforation interval to be formed in a secondary formation (El Rabaa I), the secondary formation comprising a first wet zone (El Rabaa 1:8-13, 1:61-2:5); 
perforating (El Rabaa 16) an interval of the secondary formation, a center of the perforated interval formed in the secondary formation being separated from the center of the perforated interval of the target formation by the mid-perforation separation distance such that a fracture (El Rabaa forming part of the series of X’s, 5:35) to be formed in the target formation overlaps a fracture (El Rabaa forming part of the series of X’s, 5:35) to be formed in the secondary formation; 
applying (El Rabaa 7:32-34), simultaneously, a first fracturing treatment (El Rabaa fluid B) to the perforated interval of the target formation, the first fracturing treatment comprising an acid fracturing treatment (El Rabaa 1:28-37, 9:19-60), and a second fracturing treatment (El Rabaa fluid A) to the perforated interval of the secondary formation, the second fracturing treatment comprising a neutralizing additive (El Rabaa 4:38-5:52) and a sealing agent additive (El Rabaa 4:38-5:52); and 
growing (El Rabaa 4:38-5:52) a first fracture formed by the first fracturing treatment and a second fracture formed by the second fracturing treatment to cause the (El Rabaa 4:38-5:52) with each other thereby forming in-situ dynamic barriers, the neutralizing additive neutralizing acid of the acid fracturing treatment to prevent intrusion (El Rabaa 4:38-5:52) of the acid into the secondary formation and the sealing agent additive sealing (El Rabaa 4:38-5:52) formation rock at a location of the in-situ dynamic barrier to alter water conductivity in the sealed formation rock. 

Regarding claim 2, El Rabaa teaches:
The method of claim 1, wherein perforating the interval of the target formation and perforating the interval of the secondary formation are performed at respective locations (El Rabaa Fig. 1) along a vertical well (El Rabaa 4).  

Regarding claim 5, El Rabaa teaches:
The method of claim 1, wherein the acid is selected (El Rabaa 1:28-37) from a group consisting of hydrochloric acid (HCl), emulsified HCl, retarded acid systems, acetic acid, formic acid, and chelating agents. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over El Rabaa in view of Switzer (US 20170284180).

Regarding claim 4, El Rabaa teaches:
The method of claim 1, including using acid (El Rabaa 1:28-37, 9:19-60) in the fracturing operation but does not discuss the specific formation composition or expressly state:
wherein the target formation is a carbonate formation. 
Switzer teaches conventional hydraulic fracturing includes an acid stage when fracturing carbonate formations (Switzer [0051]).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified El Rabaa to include performing the fracture operation in a carbonate formation in order to increase hydrocarbon production from carbonate formations. 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lacy (US 4397353) simultaneously pumping two different treatment fluids along two different isolated flow paths so that one treatment fluid is forced into the uppermost perforations of the borehole and into the hydrocarbon producing formation while the other treatment fluid is forced into the lowermost perforations and into a lower part of the formation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/David Carroll/           Primary Examiner, Art Unit 3674